                 Case 20-50017-btb         Doc 57      Entered 03/13/20 09:45:01          Page 1 of 1

NVB 5075 (Rev. 1/19)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−20−50017−btb
                                                                 CHAPTER 7
 AFFORDABLE PATIOS & SUNROOMS
     dba RENO PATIO AND FIREPLACES

                                                                 NOTICE OF DOCKETING
                                    Debtor(s)                    ERROR




NOTICE IS ORDERED that the following docket entry requires correction:

           Docket Number/Entry:                 52 − Answer with Certificate of Service Filed by NATHAN R.
                                                ZELTZER on behalf of RENO PATIO AND FIREPLACES
                                                (Related document(s)36 Motion to Sell Free and Clear of Liens
                                                Under Section 363(f)) filed by Trustee CHRISTOPHER P.
                                                BURKE.) (ZELTZER, NATHAN)

                                                53 − Declaration Of: JOHN WOODLEY Filed by NATHAN R.
                                                ZELTZER on behalf of RENO PATIO AND FIREPLACES, LLC
                                                (Related document(s)52 Answer filed by Interested Party RENO
                                                PATIO AND FIREPLACES, LLC) (ZELTZER, NATHAN)
           Filed On:                            3/12/20
           With A Hearing Date Of:              N/A
           And A Hearing Time Of:               N/A

The reason(s) for the required correction(s) is as follows:

   *      PDF has an incorrect case caption. Please refer to the Local Rules and file an amended pleading or file it
          in the correct case immediately. The following caption item(s) are incorrect/missing:
          *     Bankruptcy Debtor(s)
          *     Case Number(s)




Dated: 3/13/20


                                                              Mary A. Schott
                                                              Clerk of Court



           For additional information, please visit the court's web site at https://www.nvb.uscourts.gov
